Citation Nr: 0532239	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In October 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

The veteran claims that her in-service stressor which has 
caused her the greatest trauma happened at the air base in 
Yuma, Arizona in 1978.  The veteran stated that after a day 
of aerial photographing, the helicopter in which she had been 
flying crashed and all personnel on board were killed.  The 
veteran was at that time flying in another helicopter in the 
area which was ordered to assess the damage and administer 
first aid to any survivors.  The veteran stated that she 
photographed the gruesome scene.  She has also indicated that 
a second stressor was being coerced to engage in sexual 
activity with a staff judge advocate in order to secure her 
honorable discharge.  Unfortunately, there is no 
corroborating evidence that the veteran's claimed in-service 
stressors occurred.  The RO has indicated that the veteran 
has failed to provide enough detailed information regarding 
the claimed in-service stressors necessary to enable United 
States Armed Services Center for Unit Records Research (CURR) 
to conduct research.  Additional information was provided at 
the October 2005 Board hearing.

In a May 2002 letter from VA to the veteran, she was advised 
to provide information about traumatic events that she 
experienced while in service.  A PTSD questionnaire was 
attached which requested that the veteran be as detailed and 
specific as possible as to what happened, where, and when.  A 
second PTSD questionnaire for personal assault was provided 
to the veteran in October 2002.  However, the veteran was not 
informed that in order for a proper search to be conducted, 
the veteran had to narrow the date of the event to a three 
month range.

Accordingly, this case is REMANDED for the following actions:

1. The veteran should be contacted and 
asked to provide specific information 
about the claimed stressor events in 
service, including a date range of no 
more than three months.  

2.  The veteran's statements should be 
referred to the United States Armed 
Services Center for Unit Records Research 
(CURR) in order to attempt to verify the 
claimed events.  The RO should provide 
CURR with copies of any personnel records 
obtained showing service dates, duties 
and units of assignment; and the 


transcript of hearing testimony or 
pertinent information therefrom should be 
included in this inquiry.  CURR should be 
asked to provide any available 
information that might corroborate the 
veteran's asserted in-service stressors.

3.  If additional information is obtained 
pursuant to the above paragraphs, the 
veteran should be afforded a VA 
psychiatric examination in order to 
determine the presence and, if present, 
the etiology of PTSD.  All indicated 
tests should be conducted.  The examiner 
should be provided with the veteran's 
claims folder for review of pertinent 
documents therein in connection with the 
examination.  The examination report 
should reflect that such a review of the 
claims folder was conducted.  Based on a 
review of the claims folder, a history 
obtained from the veteran, and current 
examination, the examiner should provide 
an opinion as to the medical probability 
(likely, unlikely, or at least as likely 
as not) that any current PTSD is related 
to the veteran's military service, to 
include whether PTSD unrelated to 
military service is aggravated or 
chronically worsened by PTSD related to 
military service (and if the latter, the 
extent thereof).  A complete rationale 
for all opinions should be provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


